Per Curiam.
The petitioner, Alfonso Arkell Brooks, Jr., seeks leave to appeal from an order denying him relief under the Post Conviction Procedure Act. He was convicted of storehouse breaking and larceny on June 25, 1963; he was sentenced to a term of *750eight years in the-Maryland Penitentiary. The judgment of conviction was affirmed in Brooks v. State, 235 Md. 23, 200 A. 2d 177 (1964).
The petitioner was afforded a full evidentiary hearing in the Circuit'. Court for Prince George’s County on April 20, .1965;-relief was denied by Judge William Bowie in a memorandum and order of July 1, 1965. The application for leave to appeal is denied on the findings and for the reasons set forth in Judge Bowie’s memorandum and ordér.

Application, denied.